Citation Nr: 1045507	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied the Veteran's claim for 
service connection for bilateral sensorineural hearing loss.

The Veteran testified before the undersigned at a July 2010 
Travel Board hearing; a copy of the hearing transcript has been 
associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the June 2010 
supplemental statement of the case (SSOC).  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran had significant noise exposure during service.

2.  The symptoms of the Veteran's current bilateral hearing loss 
began during service and have been continuous after service.

3.  The Veteran has hearing loss in each ear to an extent 
recognized as a disability for VA purposes and the overall record 
tends to support a finding that the Veteran's current bilateral 
hearing loss was related to service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

In light of the Board's favorable decision granting the Veteran's 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate the appeal has been 
accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases such as organic diseases of the nervous 
system may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing loss status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his in-service noise exposure resulted 
in his current bilateral hearing loss.

A February 1963 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from ear 
trouble in an accompanying Report of Medical History (RMH).  
Service entrance audiological results, measured in decibels and 
converted to ISO units, were as follows:

Hertz		500	1000	2000	4000	
Right 		20	10	10	5
Left		15	10	10	5

A December 1965 service discharge examination was also negative 
for any relevant abnormalities and the Veteran again denied 
suffering from ear trouble in an accompanying RHM.  Service 
discharge audiological results, measured in decibels and 
converted to ISO units, were as follows:

Hertz		1000	2000	3000	4000	
Right 		15	20	15	20
Left		25	20	20	10

The remaining service treatment records were negative for any 
complaints, treatments or diagnoses of hearing loss.  The 
Veteran's military occupational specialty (MOS) was that of a 
track vehicle mechanic.  As noted above, the Veteran's hearing 
decreased in service.

At an October 2008 private audiology examination, the Veteran 
reported that he worked without hearing protection as a tank 
mechanic during service.  In this capacity, he had to run the 
engines when he was working on them and did this for eight hours 
per day.  Otoscopic evaluation revealed clear canals with normal 
tympanic membrane appearance bilaterally.  Audiological 
examination results, measured in decibels, were as follows:

Hertz		500	1000	2000	3000	4000	
Right 		20	40	55	60	60
Left		10	15	45	55	55

Right ear speech discrimination was 88 percent and left ear 
speech discrimination was 80 percent.  The examiner noted that 
his pattern of hearing loss was consistent with damage due to 
noise exposure and opined that it could be related to the 
Veteran's reported in-service noise exposure.

A January 2009 VA audiology examination report reflects the 
Veteran's complaints of bilateral hearing loss since the mid-
1960s.   His hearing loss impacted his activities of daily life 
in that he had a hard time hearing his wife, that he had to ask 
people to repeat themselves and that he had to upturn the volume 
on the television to hear it.  His in-service noise exposure 
included working around tanks without using hearing protection.  
Post-service occupational noise exposure included farm equipment 
and working in maintenance.  His recreational noise exposure was 
from skeet shooting for 12 years with hearing protection.  The 
Veteran denied a significant case history of chronic ear 
infections, ear surgery, aural fullness, vertigo, genetic 
predisposition for hearing loss, cerebral vascular disease, 
diabetes or ototoxic medication use.  Audiological testing 
results, measure in decibels, were as follows:

Hertz		500	1000	2000	3000	4000	
Right 		25	45	60	65	65
Left		20	20	50	60	50	

Right ear word recognition scores were 100 percent and left ear 
word recognition scores were 96 percent.  The examiner opined 
that these test results documented normal hearing sloping to a 
moderately severe sensorineural hearing loss bilaterally.  
Otoscopy revealed clear ear canals and unremarkable tympanic 
membranes bilaterally.  Immittance measures were consistent with 
the type and degree of hearing loss bilaterally and speech 
discrimination was excellent bilaterally.  These tests results 
were considered to represent true organic hearing acuity.   
Following this examination and a review of the Veteran's claims 
file, the examiner opined that it was less likely that the 
hearing loss was related to military noise exposure.  In support 
of this opinion, the VA examiner noted that service treatment 
records documented normal hearing sensitivity bilaterally at 
entrance and separation from service and there were no documented 
complaints of hearing loss during service.

A March 2009 VA audiologist's opinion noted that the Veteran's 
service treatment records documented normal hearing ranges at 
entrance and separation, including when these results were 
converted to ISO/ANSI levels.  A shift in hearing acuity was 
documented in the right ear and no shift was documented in the 
left ear.  This decline in hearing was a pattern of a general 
decline across all frequency ranges and was not consistent with a 
pattern of threshold change typically associated with acoustic 
trauma.  There was no compelling information to suggest that the 
Veteran's current hearing loss was related to his normal hearing 
at service separation.  Therefore it was less likely than not 
that this shift had a casual relationship to the Veteran's 
current bilateral sensorineural hearing loss.

A January 2010 private audiology examination reflects the 
Veteran's complaints of hearing loss, with his right ear worse 
than his left ear.  Dizziness was denied and all other history 
relative to his hearing status was unremarkable.  He reported 
working as a tank mechanic without hearing protection for three 
years during service.  Otoscopic evaluation revealed clear canals 
with normal tympanic membrane appearance in each ear.  
Audiological results, measured in decibels, were as follows:

Hertz		500	1000	2000	3000	4000
Right 		25	45	55	55	60
Left		10	10	45	55	55

Right ear word discrimination testing was 80 percent and left ear 
word discrimination testing was 96 percent.  The results of this 
evaluation showed that the Veteran had hearing sensitivity within 
normal limits from 250 through 1000 Hertz and sloping to 
moderately severe at 3000 and 4000 Hertz dropping to moderate at 
8000 Hertz in his left ear.  The results revealed that his right 
ear showed a slight loss at 250 and 500 Hertz sloping to 
moderately severe at 1500 through 4000 Hertz recovering to mild 
at 8000 Hertz.  The results were consistent with a pattern of 
damage due to previous noise exposure and there was no change 
from the previous examination conducted in October 2008.  Based 
on the Veteran's history, it would be reasonable to suggest that 
the noise he was exposed to during service contributed to any 
hearing loss on his behalf.

In an April 2010 statement, the Veteran indicated that he 
adjusted the carburetors on the personnel carriers during service 
and was exposed to noise in that capacity.  He worked on a farm 
after service but was in a quiet cab and was not exposed to 
tractor noise.  His subsequent job in a cabinet facility as a 
maintenance supervisor was primarily administrative and involved 
very little machinery work.  Federal work safety guidelines 
required that individuals near the work line wear hearing 
protection.  He was diligent in his later years to not be exposed 
to noise after he noticed that his hearing had diminished.  
Hearing protection was required by law to shoot skeet.  He got 
his first set of hearing aids in the 1970s.

In a July 2010 statement, the Veteran's wife indicated that she 
married the Veteran while he was in service and that they had 
known each other in high school.  He worked as a mechanic on 
trucks and wreckers during service and did not use hearing 
protection.  She gradually noticed the difference in how often 
she had to repeat herself.  The most noticeable times were when 
he returned from field exercises.  The "combination" was the 
beginning of his hearing problems.

During a July 2010 hearing, the Veteran's representative stated 
that the Veteran started wearing hearing aids in 1972 and that he 
was not exposed to a great deal of noise while working on a farm 
after service.  The Veteran testified that his post-service job 
at a cabinet making facility was mostly administrative and that 
this facility had to comply with federal safety standards 
regarding noise exposure and the wearing of hearing protection.

In an August 2010 statement, the Veteran's wife indicated that he 
had been wearing hearing aids for many years now.  He first began 
wearing them in the "early 1970s or before," adding that there 
had been a lot of frustration when looking for hearing aids due 
to their budget constraints.

An undated Internet article detailed the sound levels present in 
a variety of situations, including that of a diesel truck.

A second article was submitted by the Veteran and reflected an 
Otolaryngology Grand Rounds Presentation conducted at a 
university medical school.  Acoustic trauma referred to a sudden 
permanent hearing loss caused by a single exposure to an intense 
sound and was typically associated with an explosion.  
Individuals suffering from acoustic trauma reported a sudden, 
sometimes painful hearing loss followed by a new onset of 
tinnitus.  Chronic noise induced hearing loss (NIHL) occurred 
gradually over many years of exposure to less intense noise 
levels and was generally caused by chronic exposure to high 
intensity continuous noise with superimposed episodic impact or 
impulse noise.  Principal characteristics of chronic NIHL include 
that it was sensorineural, that it was nearly always bilateral 
and symmetric, that there was only rarely a profound loss, that 
it would not progress once noise exposure had stopped, that the 
rate of hearing loss decreased as the threshold increased, that 
the 4000 Hertz frequency was the most severely affected, that the 
maximum losses typically occurred after 10 to 15 years of chronic 
exposure and that continuous noise was more damaging than 
intermittent noise.  Repeated noise exposures might cause a 
temporary threshold shift (TTS) and a permanent threshold shift 
(PTS) will eventually occur.

A third article on Noise and Military Service published by the 
Institute of Medicine of the National Academies was submitted.  
This article detailed the efforts that various service 
departments had undertaken since the early 1970s to monitor the 
noise exposure levels of service members and detailed the 
structure and function of the hearing apparatus.  High-level 
noise of a short-duration could be categorized as impulse or 
impact noise.  The damage was termed acoustic trauma and hearing 
at most frequencies may be affected.  Additional symptoms may 
include a sense of fullness in the ears, speech sounding muffled 
and tinnitus.  Such hearing loss can result from a limited number 
of exposures or conventional noise-induced hearing loss from 
extended periods of exposure to impulse noise over many weeks, 
months or years.  Hearing loss that resulted from exposure to 
sound with energy spread across a wide range of frequencies, such 
as many broad-band noise and impulses common to most industrial 
and military settings, was typically characterized by a gradual 
increase in threshold as frequency increased.  Typically, the 
hearing loss abruptly reached a maximum between 3000 and 6000 
Hertz followed by a return towards normal hearing at still higher 
frequencies and was referred to as a "noise-notch" audiogram.  
This was a clinical hallmark used to distinguish noise-related 
high-frequency hearing loss from that associated with other 
etiologies such as ototoxic medications or aging.

Analysis

The Veteran has a current disability as he has bilateral hearing 
loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order 
for his current bilateral hearing loss to be recognized as 
service connected, the competent medical evidence of record must 
establish a link between this condition and an in-service injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, 
supra.

In-service noise exposure is conceded as the Veteran's reports of 
acoustic trauma are consistent with his reported duties and 
service history.  The evidence of record establishes that his MOS 
of truck vehicle mechanic exposed him to noise.  His Form DD Form 
214 shows that his military occupational specialty was track 
vehicle mechanic, MOS Code 63C.  Such an MOS is shown to have a 
"Highly Probable" probability of exposure to hazardous noise; 
thus, the Veteran's in-service noise exposure is conceded.  See 
Fast Letter 10-35 (Sept. 2, 2010).

Lay witnesses may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, a lay person is generally capable of reporting 
that he or she is unable to hear.  In Jandreau, supra, the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

Considering the circumstances of the Veteran's service, he was 
likely exposed to some, and possibly significant, noise exposure 
in service while working as a track vehicle mechanic.  In 
addition, the Veteran is competent to assert the occurrence of 
in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). Similarly, a lay person is competent to report 
that a Veteran appeared to have hearing difficulties.  Therefore, 
the Board finds that Veteran's statements and those of his wife 
are competent and credible with respect to the Veteran having 
been exposed to noise in the military and having hearing problems 
in service which continued after service.  Thus, although there 
is no objective evidence to support a specific incident of 
acoustic trauma in service, the Board accepts the Veteran's 
assertions of in-service noise exposure and chronicity of 
symptoms as credible.

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current hearing loss to service.  
For service connection, in-service noise exposure need not be the 
only source of acoustic trauma; it must only be a contributing 
source.

The Board acknowledges that the March 2009 VA examiner, an 
audiologist, opined that the Veteran's bilateral hearing loss was 
less likely as not caused by or the result of noise exposure 
during military service as the Veteran's hearing ranges were 
normal at service entrance and separation and the shift in 
hearing acuity demonstrated at service discharge was a pattern of 
general decline across all frequency ranges.  However, in this 
case, the Board accords greater probative weight to the opinion 
given by the January 2010 private audiologist.  The March 2009 VA 
examiner failed to take into consideration the Veteran's reports 
that he worked in a "quiet cab" on the farm after service and 
later worked in a mostly administrative capacity at a cabinet 
factory; the January 2010 private audiologist did take these 
reports into consideration.  In addition, the March 2009 VA 
examiner's analysis that the Veteran did not suffer from hearing 
loss at service discharge as the demonstrated in-service shifts 
in hearing acuity were not significant enough to meet the VA's 
definition of hearing loss under 38 C.F.R. § 3.385 was based upon 
an inaccurate premise.  See Hensley, supra (the threshold for 
normal hearing is from 0 to 20 decibels and higher threshold 
levels indicate some degree of hearing loss).  Therefore, the 
most probative opinion of record linking the Veteran's hearing 
loss to in-service noise exposure was provided by a private 
audiologist in the January 2010 opinion who opined that, in his 
clinical judgment, it was reasonable to associate the Veteran's 
hearing loss with his in-service noise exposure.  In light of 
this opinion, and the Veteran's and his wife's reports of 
continuing hearing difficulties after service, the Board finds 
that the Veteran's bilateral hearing loss is most likely related 
to service, as the Veteran's exposure to noise exposure was 
likely due to his MOS and he is competent to describe his 
symptoms and conditions of service.

Considering the totality of the evidence, to include the 
Veteran's and his wife's credible assertions of in-service noise 
exposure and that he experienced hearing loss continuously since 
service, the nature of the disabilities, and affording the 
Veteran the benefit of the doubt on the question of in-service 
injury and medical nexus, the Board concludes that the criteria 
for service connection for bilateral hearing loss are met.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


